Allowable Subject Matter
Amendments
The amendments filed 16 April, 2021 are entered.
Claims 1-7, 9-16, and 21-25 are allowed as amended 4/16/2021.

Response to Arguments
Applicant’s arguments, see pages 8-12 of the Remarks, filed April 16, 2021, with respect to the previous rejections under 35 USC 103 have been fully considered and are persuasive.  The previous rejections under 35 USC 103 have been withdrawn.  Please see below for a discussion of the closest available prior art.

Reasons for Allowance
Claims 1-7, 9-16, and 21-25 are allowed as amended 4/16/2021.
The following is an examiner’s statement of reasons for allowance: 
Reasons claims are subject matter eligible under 35 USC 101: The 35 USC 101 rejection was withdrawn because the claims integrate the judicial exception into a practical application by the specific linking of KPI’s to a home screen of a GUI. The Examiner points to the PTAB decision dated 7/31/2020 for more details. Therefore making the claims eligible under 35 USC 101.
Reasons the 103 rejection is overcome: Independent claims 1-7, 9-16, and 21-25 disclose a system, product, and method for linking KPI data to a home screen of an operating system by linking of a first and second KPI to a home screen of an operating system, where each KPI link crates a visualization specific to the specific KPI, where the 
The closest prior art of record is:
Feng et al. (US 2013/0145286 A1) – which discloses an electronic displaying device utilizing specific tiles that are interconnected on the GUI. 
Pingel et al. (US 2010/0082125 A1) – which discloses a system for generating key performance indicators for pivoting metrics and allowing them to be displayed in comprehensive visualizations.
Ku et al. (US 2013/0138723 A1) – which discloses a graphical user interface that contains dynamic browser icons.
Mohd (Khairul Hafiz bin Mohd, The Development of Key Performance Indicator (KPI) Portal, Dissertation, Universiti Teknologi Petronas, July 2009) – which discloses dynamic buttons for analyzing KPIs within a portal.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 9, and 21.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. Specifically the linking of a first and second KPI to a home screen of an operating system, where each KPI link crates a visualization specific to the specific KPI, where the visualization is a graph, trend or chart, which is updated dynamically by retrieving live data, all using an application, which is not taught by the prior art. Therefore the claims are allowed over the 35 USC 103 rejections. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683